IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON


STATE OF WASHINGTON,                        )         No. 79667-4-I

                   Respondent,              )         DIVISION ONE

            v.                              )         UNPUBLISHED OPINION

ORLENAR.DRATH,

                   Appellant.
                                            )         FILED: June 24, 2019

      ANDRUS, J.   —   Orlena Drath challenges an April 3, 2017 restitution order

arising out of a September 2, 2016 conviction for residential burglary, theft of

firearms, unlawful possession of firearms, trafficking in stolen property, and bail

jumping. Drath argues there is no causal connection between her offenses and

the amount of damages claimed by the victim’s insurance company.

      While this appeal was pending, Division Two of this court reversed Drath’s

convictions and remanded the case for further proceedings. State v. Drath, 7 Wn.

App. 2d 255, 265-66, 431 P.3d 1098 (2018). By letter dated June 6, 2019, the

State represented that, on June 3, 2019, Drath pleaded guilty and was

resentenced. The State also indicated that the sentencing court adopted the

previously entered restitution order, noting that it was on appeal and that

enforcement was contingent on the outcome of the appeal. But neither the June
No. 79667-4-1/2

3, 2019 judgment and sentence nor the newly entered restitution order is in the

record before us.

       Division Two’s decision reversing Drath’s 2016 judgment and sentence

effectively invalidated the trial court’s 2017 restitution order because the

convictions on which it was based were reversed. A trial court’s authority to order

restitution is entirely statutory and must be ordered whenever the offender is

convicted of an offense which results in damage to or loss of property. State v.

Tobin, 161 Wash. 2d 517, 523, 166 P.3d 1167 (2007); RCW 9.94A.753(5). But we

do not know to which crimes Drath recently pleaded guilty. We cannot evaluate a

restitution order that is not before us. The present appeal is thus moot. See State

v. Sansone, 127 Wash. App. 630, 636-37, 111 P.3d 1251 (2005) (case is moot if

appellate court cannot provide effective relief).

       We therefore reverse the April 3, 2017 restitution order without prejudice to

the State to file a new motion for restitution based on the June 3, 2019 judgment

and sentence.



WE CONCUR:
                                                    ~